DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 12-13, 16-21, and 24-25 are necessitated by Applicant’s amendment filed on Mar. 2, 2022. In particular, independent claim 12 has been amended to contain limitations regarding the moieties E1 and E2. Therefore, claim 12 and claims 13 and 16-21 which ultimately depend on amended claim 12 are now different in scope from what they were at the time of the preceding Office action. Claims 24-25 are newly presented. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of (pre-AIA ) 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 12-13, 16-21, and 24-25 are rejected under (pre-AIA ) 35 U.S.C. § 102(a) as being anticipated by Journal of Physical Chemistry C 2008, 112(30), 11545-11551 (herein “Tamayo”).
As to claims 12-13, 16-20, and 24-25: Tamayo describes an optoelectronic device (see the abstract and the full paragraph on the right side of p. 11546) comprising a first hole-collecting electrode (indium tin oxide); a hole-transporting layer (PEDOT:PSS); a layer comprising a mixture of an electron donor and an electron acceptor (α,α-DH6TDPP and PCBM, respectively); and a second electron-collecting electrode (aluminum). 
The cited electron donor α,α-DH6TDPP is according to the presently recited chemical formula (see Figure 1 at the top of p. 11546, and the synthesis in the supporting information).
As to claim 21: The cited electron donor α,α-DH6TDPP is according to the first of the presently recited chemical formulas (see Figure 1 at the top of p. 11546, and the synthesis in the supporting information).

Allowable Subject Matter

Claim 26 is objected to as being dependent upon a rejected base claim, but it would be allowable if written in independent form.

Response to Arguments

Applicant’s arguments filed Mar. 2, 2022 (herein “Remarks”) have been fully considered, and they are persuasive.
Applicant argues that the amended claims do not encompass the cited compound of Turbiez. In light of the present amendment of the claims, the rejections over Turbiez have been withdrawn. In light of the present amendment of the claims, a new rejection over Tamayo has been set forth above.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764